 FILED
 4/13/2020 5:59 PM                                                              CITBYCML
                               Case 5:20-cv-00646 Document 1-3 Filed 05/29/20 Page 1 of 23
 Mary Angie Garcia
 Bexar County District Clerk
 Accepted By: Maria Abilez
                                                                      2020CI07043
                                                       CAUSE NO.

                SAN ANTONIO AQUARIUM, LLC d/b/a                   §           IN THE DISTRICT COURT OF
                SAN ANTONIO AQUARIUM,                             §
                     Plaintiff,                                   §
                                                                  §
                                                                  §           BEXAR COUNTY, TEXAS
                v.                                                §
                                                                  §
                ATAIN SPECIALTY INSURANCE                         §
                COMPANY,                                          §         57TH
                     Defendant.                                   §           ______ JUDICIAL DISTRICT

                ______________________________________________________________________________

                                      PLAINTIFF’S ORIGINAL PETITION
                ______________________________________________________________________________

                         COME NOW San Antonio Aquarium, LLC d/b/a San Antonio Aquarium (hereinafter

                referred to as “Plaintiff”), complaining of Atain Specialty Insurance Company (hereinafter

                referred to as “Atain” and/or “Defendant”) and respectfully show as follows:


                                                           I.
                                                DISCOVERY CONTROL PLAN

                1.       Plaintiff intends for discovery to be conducted under Level 3 of Rule 190 of the Texas

                Rules of Civil Procedure.      This case involves complex issues and will require extensive

                discovery. Therefore, Plaintiff asks the court to order that discovery be conducted in accordance

                with a discovery control plan tailored to the particular circumstances of this suit.

                                                                 II.
                                                               PARTIES

                2.       Plaintiff San Antonio Aquarium, LLC d/b/a San Antonio Aquarium is a limited liability

                corporation in Texas.

                3.       Defendant Atain Specialty Insurance Company is an insurance company engaging in the

                business of insurance in the State of Texas. Defendant Atain may be served with process through




                                                                                                                C
Unofficial Copy
                           Case 5:20-cv-00646 Document 1-3 Filed 05/29/20 Page 2 of 23




              the Texas Department of Insurance, Chief Clerk Office, at P.O. Box 149104, MC 112-2A,

              Austin, Texas 78714-9104, with further forwarding to c/o 30833 Northwestern Highway, Suite

              220, Farmington Hills, MI 48334-2582.

              4.      The Clerk is requested to issue Citations.

                                                              III.
                                                        JURISDICTION

              5.       Plaintiff seeks monetary relief exceeding $1,000,000. Such damages sought are within

              the jurisdictional limits of the court. Plaintiff contends that the determination of damages is

              within the sole discretion of the Judge and Jury, but makes stipulation as required by

              TEX.R.CIV.P. § 47.

              6.       The court has jurisdiction over Defendant Atain because this Defendant engages in the

              business of insurance in Texas, and because Plaintiff’s causes of action arise out of this

              Defendant’s business activities in Texas.

                                                              IV.
                                                             VENUE

              7.      Venue is proper in Bexar County, Texas, because the insured property giving rise to this

              cause of action is situated in Bexar County, Texas. TEX.CIV.PRAC.REM.CODE §15.032.

                                                            V.
                                              NOTICE AND CONDITIONS PRECEDENT

              8.       Defendant has provided, in writing, of the claims made by Plaintiff in this petition,

              including Plaintiff’s actual damages in the manner and form required pursuant to Tex.Ins. Code §

              542A.003. Plaintiff has received a copy of such notice.

              9.       All other conditions precedent to suit or payment under the policy have been satisfied by

              Plaintiff, excused or waived by Defendant, or Plaintiff is excused from performance due to

              Defendant’s prior breach of the policy.


              ______________________________________________________________________________
              Plaintiff’s Original Petition                                                              Page 2

Unofficial Copy
                           Case 5:20-cv-00646 Document 1-3 Filed 05/29/20 Page 3 of 23




              10.     Any failure that may have occurred on behalf of the Plaintiff have not prejudiced the

              Defendant in this case.

                                                             VI.
                                                            FACTS

              11.     Plaintiff is the owner of property located at 6320 E. Bandera Road, San Antonio, Texas

              78238 (“Property”). The Property was insured by insurance policy number CIP253601, issued

              by Defendant Atain (the “Policy”). Plaintiff is the owner of the Policy and the named insured

              under the Policy.

              12.     On or about April 12, 2016, or another time when the Policy was in effect, a severe wind

              and hailstorm moved through the area causing substantial damage to the Property. These

              damages constituted a covered loss under the Policy. After becoming aware of the damages to

              their Property as a result of the storm, Plaintiff made a claim (claim no. 955195) and demand for

              payment on Defendant for damages to the Property and other damages covered by the terms of

              the Policy (“Claim”). After Plaintiff made the Claim, Defendant failed to comply with the

              Policy, the Texas Insurance Code and Texas law in handling Plaintiff’s claim. Further,

              Defendant has refused to pay all amounts due and owing under the Policy for the Claim.

              13.     Defendant Atain retained an adjuster with NCA Group to investigate the claim on their

              behalf. Defendant’s adjuster overlooked numerous areas of covered losses which led to the gross

              undervaluation of the Claim. Specifically, Defendant’s adjuster failed to incorporate the full

              extent of storm-caused damages in order to undermine the loss and avoid full payment as owed

              under the Policy.

              14.     This estimate Defendant relied on was a misrepresentation of the covered losses and the

              damages owed to Plaintiff under the Policy.




              ______________________________________________________________________________
              Plaintiff’s Original Petition                                                             Page 3

Unofficial Copy
                           Case 5:20-cv-00646 Document 1-3 Filed 05/29/20 Page 4 of 23




              15.     On approximately August 4, 2016, Defendant issued a payment letter to Plaintiff based

              off its adjuster’s estimate. This letter failed to include any proper explanation of the reasons for

              Defendant’s underpayment on the Claim. Defendant failed to explain their reasons for its partial

              denial of Plaintiff’s Claim.

              16.     The partial denial of Plaintiff’s Claim was based on Defendant’s improper investigation

              and misrepresentation of the full extent of covered losses. The covered losses at the Property

              were, or should have been, known to Defendant from the outset of their investigation but were

              intentionally ignored in order to avoid full liability and payment under the Policy.

              17.     To date, Defendant has refused to make full payment as owed on the Claim.

              18.     Plaintiff continues to suffer as a result of Defendant’s delays and wrongful Claim denial.

              19.     Defendant misrepresented to Plaintiff that the damage to the Property was not covered

              under the Policy, even though the damage was covered by the Policy. Defendant failed to

              conduct any investigation or provide any estimates to Plaintiff, and misrepresented to Plaintiff

              about the coverage of the Policy. Thus, their denial to fully compensate Plaintiff was a

              misrepresentation of the Policy. Defendant’s conduct constitutes a violation of TEX.INS.CODE

              §541.060(a)(1).

              20.     Defendant failed to attempt in good faith to effectuate a prompt, fair, and equitable

              settlement of Plaintiff’s Claim, when Defendant’s liability was reasonably clear. Specifically,

              Defendant adjusted the entire Claim with an outcome-oriented approach and failed to commence

              a proper investigation of the Claim. This resulted in Defendant’s delayed completion of the

              investigation of the Claim. Defendant failed to use qualified adjusters and inspectors to conduct

              investigations of the Property. Defendant’s conduct constitutes a violation of TEX.INS.CODE

              §541.060(a)(2)(a).



              ______________________________________________________________________________
              Plaintiff’s Original Petition                                                                Page 4

Unofficial Copy
                           Case 5:20-cv-00646 Document 1-3 Filed 05/29/20 Page 5 of 23




              21.     Defendant failed to explain to Plaintiff the reasons for their offer of an inadequate

              settlement. Specifically, Defendant failed to offer Plaintiff adequate compensation, without any

              explanation why full payment was not being made.               Furthermore, Defendant did not

              communicate that any future settlements or payments would be forthcoming to pay for the entire

              loss covered under the Policy, nor did Defendant provide any explanation for the failure to

              adequately settle Plaintiff’s claim. Defendant’s conduct constitutes a violation of TEX.INS.CODE

              §541.060(a)(3).

              22.     Defendant failed to affirm or deny coverage of Plaintiff’s claim within a reasonable time.

              Specifically, Plaintiff did not receive timely indication of acceptance or rejection, regarding the

              full and entire claims, in writing from Defendant.            Defendant continued to rely on

              misrepresentations in their inadequate explanation and refused to adjust or fully account for the

              additional documents presented to them evidencing Storm damage to the Property. Defendant’s

              conduct constitutes a violation of TEX.INS.CODE §541.060(a)(4).

              23.     Defendant refused to fully compensate Plaintiff for the Claim without conducting a

              reasonable investigation of the Claim. Rather, Defendant performed an unreasonable outcome-

              oriented investigation of Plaintiff’s claim, which resulted in a biased, unfair and inequitable

              evaluation of Plaintiff’s Claim. Defendant’s conduct constitutes a violation of TEX.INS.CODE

              §541.060(a)(7).

              24.     Defendant failed to meet its obligations under the Texas Insurance Code regarding the

              timely acknowledgement of Plaintiff’s claim, beginning an investigation of Plaintiff’s claim and

              requesting all information reasonably necessary to investigate Plaintiff’s claim within the

              statutorily mandated time of receiving notice of Plaintiff’s claim.         Defendant’s conduct

              constitutes a violation of TEX.INS.CODE §542.055.



              ______________________________________________________________________________
              Plaintiff’s Original Petition                                                               Page 5

Unofficial Copy
                            Case 5:20-cv-00646 Document 1-3 Filed 05/29/20 Page 6 of 23




              25.       Defendant failed to accept or deny Plaintiff’s full and entire Claim within the statutorily

              mandated time of receiving all necessary information.           Defendant’s conduct constitutes a

              violation of TEX.INS.CODE §542.056.

              26.       Defendant failed to meet its obligations under the Texas Insurance Code regarding

              payment of claims without delay. Specifically, Defendant has delayed full payment of Plaintiff’s

              claim longer than allowed and, to date, Plaintiff has not yet received full payment for Plaintiff’s

              claim. The Property’s covered damages under the Policy were made known to Defendant at the

              outset of the Claim investigation, yet Defendant refused to comply with their obligations and

              make payments owed under the Policy. Defendant’s conduct constitutes a violation of

              TEX.INS.CODE §541.058.

              27.       From and after the time Plaintiff’s claim was presented to Defendant, the liability of

              Defendant to pay the full claims in accordance with the terms of the Policy was reasonably clear.

              However, Defendant has refused to pay Plaintiff in full, despite there being no basis whatsoever

              on which a reasonable insurance company would have relied on to deny the full payment.

              Defendant’s conduct constitutes a breach of the common law duty of good faith and fair dealing.

              28.       Defendant knowingly and/or recklessly made false representations, as described above, as

              to material facts and/or knowingly concealed material information from Plaintiff.

              29.       Because of Defendant’s wrongful acts and omissions, Plaintiff was forced to retain the

              professional services of the law firm who is representing Plaintiff with respect to these causes of

              action.

                                                     VII.
                                  CAUSES OF ACTION AGAINST DEFENDANT ATAIN




              ______________________________________________________________________________
              Plaintiff’s Original Petition                                                                 Page 6

Unofficial Copy
                           Case 5:20-cv-00646 Document 1-3 Filed 05/29/20 Page 7 of 23




              30.     Defendant Atain is liable to Plaintiff for intentional breach of contract, as well as

              intentional violations of the Texas Insurance Code and intentional breach of the common law

              duty of good faith and fair dealing.

              31.     Plaintiff reincorporates and realleges each and every allegation in the preceding

              paragraphs as if fully set forth herein.

              A.      Breach of Contract.

              32.     The Policy is a valid, binding and enforceable contract between Plaintiff and Defendant

              Atain. Defendant breached the contract by refusing to perform its obligations under the terms of

              the Policy and pursuant to Texas law. Defendant’s breach proximately caused Plaintiff injuries

              and damages. All conditions precedent required under the Policy have been performed, excused,

              waived or otherwise satisfied by Plaintiff, or Defendant is estopped from raising the issue due to

              Defendant’s prior breach of the insurance contract.

                      B.       Noncompliance With Texas Insurance Code: Unfair Settlement Practices.

              33.     The conduct, acts, and/or omissions by Defendant constituted Unfair Settlement Practices

              pursuant to TEX. INS. CODE.§541.060(a). All violations under this article are made actionable by

              TEX.INS.CODE §541.151.

              34.     Defendant’s unfair settlement practice, as described above, of misrepresenting to Plaintiff

              material facts relating to the coverage at issue, constitutes an unfair method of competition and

              an unfair and deceptive act or practice in the business of insurance. TEX.INS.CODE §541.060(1).

              35.     Defendant’s unfair settlement practice, as described above, of failing to attempt in good

              faith to effectuate a prompt, fair, and equitable settlement of the claim, even though Defendant’s

              liability under the Policy was reasonably clear, constitutes an unfair method of competition and




              ______________________________________________________________________________
              Plaintiff’s Original Petition                                                               Page 7

Unofficial Copy
                           Case 5:20-cv-00646 Document 1-3 Filed 05/29/20 Page 8 of 23




              an unfair and deceptive act or practice in the business of insurance.              TEX.INS.CODE

              §541.060(2)(A).

              36.     Defendant’s unfair settlement practice, as described above, of failing to promptly provide

              Plaintiff with a reasonable explanation of the basis in the Policy, in relation to the facts or

              applicable law, for its offer of a compromise settlement of the claim, constitutes an unfair

              method of competition and an unfair and deceptive act or practice in the business of insurance.

              TEX.INS.CODE §541.060(3).

              37.     Defendant’s unfair settlement practice, as described above, of failing within a reasonable

              time to affirm or deny coverage of the claim to Plaintiff or to submit a reservation of rights to

              Plaintiff, constitutes an unfair method of competition and an unfair and deceptive act or practice

              in the business of insurance. TEX.INS.CODE §541.060(4).

              38.     Defendant’s unfair settlement practice, as described above, of refusing to pay Plaintiff’s

              Claim without conducting a reasonable investigation, constitutes an unfair method of

              competition and an unfair and deceptive act or practice in the business of insurance.

              TEX.INS.CODE §541.060(7).

              39.     Defendant’s conduct described above compelled Plaintiff to initiate a lawsuit to recover

              amounts due under its policy by offering substantially less than the amount ultimately recovered.

              Defendant refused to even offer more than its own grossly undervalued estimates despite actual

              damages which were much greater. This continued failure compelled Plaintiff to file suit.

              TEX.INS.CODE §542.003(5).

                      C.       Prompt Payment Of Claims Violations.

              40.     The Claim is a claim under an insurance policy with Defendant Atain of which Plaintiff

              gave Defendant notice. Defendant is liable for the Claim. Defendant violated the prompt



              ______________________________________________________________________________
              Plaintiff’s Original Petition                                                              Page 8

Unofficial Copy
                           Case 5:20-cv-00646 Document 1-3 Filed 05/29/20 Page 9 of 23




              payment of claims provisions of TEX. INS. CODE § 542.051, et seq. by:

                      a) Failing to acknowledge receipt of the Claim, commence investigation of the Claim,
                         and/or request from Plaintiff all items, statements, and forms that Defendant
                         reasonably believed would be required within the time constraints provided by TEX.
                         INS. CODE §542.055. Specifically, Defendant failed to commence a proper
                         investigation of the Claim and failed to request the documents and other forms it
                         required to properly adjust Plaintiff’s Claim within a reasonable time and manner.
                         Defendant delayed proper investigation of this Claim and continued to conduct
                         inadequate analysis of the Claim.;

                      b) Failing to notify Plaintiff in writing of its acceptance or rejection of the Claim within
                         the applicable time constraints provided by TEX. INS. CODE §542.056. Defendant
                         failed to provide Plaintiff with a proper explanation of their Claim decision.
                         Defendant also failed to provide a proper explanation as to why additional time was
                         needed for the investigation. Defendant failed to provide any explanation of their
                         partial denial and partial payment. Defendant has refused to provide any evidence for
                         their claim denial, specifically evidence for their claim that the damages at the
                         Property were from a subsequent storm.; and/or by

                      c) Delaying payment of the Claim following Defendant’s receipt of all items,
                         statements, and forms reasonably requested and required, longer than the amount of
                         time provided by TEX. INS. CODE §542.058. To date, Defendant has refused to pay the
                         full amount owed under the Policy for the Claim. Defendant continues to delay full
                         resolution of the Claim by refusing to properly adjust Plaintiff’s Claim.

              41.     Defendant’s violations of these prompt payment of claims provisions of the Texas

              Insurance Code are made actionable by TEX.INS.CODE §542.060.

                      D.       Breach Of The Duty Of Good Faith And Fair Dealing.

              42.     Defendant breached the common law duty of good faith and fair dealing owed to Plaintiff

              by denying or delaying payment on the Claim when Defendant knew or should have known that

              its liability to Plaintiff was reasonably clear. Defendant’s conduct proximately caused Plaintiff

              injuries and damages.

                                                          VIII.
                                                       KNOWLEDGE




              ______________________________________________________________________________
              Plaintiff’s Original Petition                                                                Page 9

Unofficial Copy
                          Case 5:20-cv-00646 Document 1-3 Filed 05/29/20 Page 10 of 23




              43.     Each of the Defendant’s acts described above, together and singularly, was done

              “knowingly” as that term is used in the Texas Insurance Code and was a producing cause of

              Plaintiff’s damages described herein.

                                                           IX.
                                                         DAMAGES

              44.     Plaintiff will show that all the aforementioned acts, taken together or singularly,

              constitute the producing causes of the damages sustained by Plaintiff.

              45.     For breach of contract, Plaintiff is entitled to regain the benefit of Plaintiff’s bargain,

              which is the amount of Plaintiff’s claim, together with attorney fees.

              46.     For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff

              is entitled to actual damages, which include the loss of the benefits that should have been paid

              pursuant to the Policy, court costs and attorney’s fees.       For knowing conduct of the acts

              complained of, Plaintiff asks for three times Plaintiff’s actual damages. TEX.INS.CODE §541.152.

              47.     For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is

              entitled to the amount of Plaintiff’s claim, penalty interest of 18% per annum of the amount of

              Plaintiff’s claim as damages, together with attorney’s fees. TEX.INS.CODE §542.060.

              48.     For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

              compensatory damages, including all forms of loss resulting from the insurer’s breach of duty,

              such as additional costs, economic hardship, losses due to nonpayment of the amount the insurer

              owed, exemplary damages and damages for emotional distress.

              49.     For the prosecution and collection of this claim, Plaintiff has been compelled to engage

              the services of the law firms whose names are subscribed to this pleading. Therefore, Plaintiff is

              entitled to recover a sum for the reasonable and necessary services of Plaintiff’s attorneys in the




              ______________________________________________________________________________
              Plaintiff’s Original Petition                                                              Page 10

Unofficial Copy
                          Case 5:20-cv-00646 Document 1-3 Filed 05/29/20 Page 11 of 23




              preparation and trial of this action, including any appeals to the Court of Appeals and/or the

              Supreme Court of Texas.

                                                            X.
                                                       JURY DEMAND

              50.     Plaintiff hereby requests a jury trial and tenders the appropriate jury fee.

                                                         XI.
                                               REQUEST FOR DISCLOSURE

              51.     Pursuant to Texas Rule of Civil Procedure 194, Plaintiff requests that Defendant disclose

              the information or material described in Rule 194.2.

                                                             XII.
                                                           PRAYER

              52.     WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon trial hereof,

              Plaintiff has and recovers such sums as would reasonably and justly compensate Plaintiff in

              accordance with the rules of law and procedure, both as to actual damages, statutory penalties

              and interest, treble damages under the Texas Insurance Code and all punitive and exemplary

              damages as may be found. In addition, Plaintiff requests the award of attorney’s fees for the trial

              and any appeal of this case, for all costs of Court on their behalf expended, for pre-judgment and

              post-judgment interest as allowed by law, and for any other and further relief, either at law or in

              equity, to which Plaintiff may show itself to be justly entitled.

                                                             Respectfully submitted,

                                                             GREEN & KLEIN

                                                              By:    /s/ Hunter M. Klein
                                                                     HUNTER M. KLEIN
                                                                     State Bar No.: 24082117
                                                                     klein@greentriallaw.com
                                                                     ROBERT D. GREEN
                                                                     State Bar No.: 08368025
                                                                     green@greentriallaw.com


              ______________________________________________________________________________
              Plaintiff’s Original Petition                                                              Page 11

Unofficial Copy
                          Case 5:20-cv-00646 Document 1-3 Filed 05/29/20 Page 12 of 23




                                                          440 Louisiana St., Suite 1900
                                                          Houston, Texas 77002
                                                          (713) 654-9222 - Telephone
                                                          (713) 654-52155 - Fax




              ______________________________________________________________________________
              Plaintiff’s Original Petition                                               Page 12

Unofficial Copy
FILED
4/13/2020 5:59 PM                 Case 5:20-cv-00646 Document 1-3 Filed 05/29/20 Page 13 of 23
Mary Angie Garcia                                                                            ______________
Bexar County District Clerk
Accepted By: Maria Abilez                                                                                              District Court : ______________
                                                                                                                             2020CI07043
                                                         0$5<$1*,(*$5&,$
                                                        Bexar County District Clerk
                                                                  Request for Process
  Style: _________________________________
         San Antonio Aquarium, LLC d/b/a San Antonio Aquarium Vs. ___________________________________
                                                                  Atain Specialty Insurance Company



 Request the following process: (Please check all that Apply)
    Citation   Notice    Temporary Restraining Order  Notice of Application for Protective Order
    Temporary Protective Order   Precept with hearing Precept without a hearing Writ of Attachment
    Writ of Habeas Corpus   Writ of Garnishment Writ of Sequestration Capias        Other:

 1.
 Name: Atain Specialty Insurance Company
 Registered Agent/By Serving: Texas Department of Insurance, Chief Clerk Office, P.O. Box 149104, MC 112-2A, Austin, TX 78714-9104
 Address for further forwarding to: Atain Specialty Insurance Company at 30833 Northwestern Highway, Suite 220, Farmington Hills, MI 48334-2582
 Service Type: (Check One) Private Process                Sheriff  &RPPLVVLRQHURI,QVXUDQFH  6$([SUHVV1HZV       Hart Beat     Courthouse Door
                 Certified Mail       Registered Mail2XWRI&RXQW\      Secretary of State     &RQVWDEOH3FWBB
 2.                                                                                                                   3FWVHUYHVSURFHVVFRXQW\ZLGH 

 Name:
 Registered Agent/By Serving:
 Address
 Service Type: (Check One) Private Process              Sheriff         &RPPLVVLRQHURI,QVXUDQFH     6$([SUHVV1HZV          Hart Beat       Courthouse Door
                 Certified Mail      Registered Mail            Out of County           Secretary of State           &RQVWDEOH3FWBB
 3.                                                                                                                 3FWVHUYHVSURFHVVFRXQW\ZLGH
 Name:
 Registered Agent/By Serving:
 Address
 Service Type: (Check One) Private Process            Sheriff       &RPPLVVLRQHURI,QVXUDQFH     6$([SUHVV1HZV         +art Beat                &ourthouseDoor
                 Certified Mail       Registered Mail     Out of County     Secretary of State         &RQVWDEOH3FWBBB
 4.                                                                                                                        3FWVHUYHVSURFHVVFRXQW\ZLGH 
 Name:
 Registered Agent/By Serving:
 Address
 Service Type: (Check One) Private Process           Sheriff                           6$([SUHVV1HZV
                                                                      &RPPLVVLRQHURI,QVXUDQFH                                    Hart Beat          Courthouse Door
                 Certified Mail      Registered Mail Out of County   Secretary of State               &RQVWDEOH3FWBBB
                                                                                                                   3FWVHUYHVSURFHVVFRXQW\ZLGH 

 Title of Document/Pleading to be Attached to Process: Plaintiff's Original Petition


 Name of Attorney/Pro se: Hunter M. Klein                                                 Bar Number: 24082117
 Address: Green & Klein, 440 Louisiana St., Suite 1900                                    Phone Number: 713-654-9222
              Houston, Texas 77002

                     Attorney for Plaintiff                 XX                Defendant                          Other

        ****IF
            I SERVICE
                 V    IS NOT
                         NOT
                           T PICKED
                             PIICKE
                                  ED UP WI
                                        WITHIN
                                           THIN
                                            H 14 BUSINESS
                                                 BUSI
                                                   SINES
                                                       SS DAYS,
                                                             S SERVICE
                                                                  V    WILL BE DESTROYED****
FILED
4/27/2020 8:11 PM             Case 5:20-cv-00646 Document 1-3 Filed 05/29/20 Page 14 of 23
Mary Angie Garcia
               Robert D. Green‡                                                                                     green@greentriallaw.com
               Hunter M. Klein◊                                                                                     klein@greentriallaw.com
               Delaram Falsafi                                                                                     falsafi@greentriallaw.com
               John D. Wood, Of CounselÈ                                                                            wood@greentriallaw.com

               -------------------------------------------                                                Website - www.greentriallaw.com
               ‡Board Certified Personal Injury Trial Law -
               Texas Board of Legal Specialization
               ‡Licensed in Texas and Colorado
               ◊Licensed in Texas and Florida
               ÈLicensed in Texas and New York
Bexar County District Clerk

Accepted By: Brenda Carrillo

                                                                     April 27, 2020


               Via E-Filing
               Mary Angie Garcia
               Bexar County District Clerk
               100 Dolorosa
               San Antonio, Texas 78205

                          RE:        Cause No. 2020CI07043; San Antonio Aquarium, LLC d/b/a San Antonio Aquarium
                                     v. Atain Specialty Insurance Company

               Dear Ms. Garcia,

                       Plaintiff was missing the appropriate fees for non-certified copies of Plaintiff’s Original
               Petition previously filed. Along with this letter, Plaintiff is paying the correct service fees for 24
               pages of non-certified copies which were inadvertently omitted from the original filing.

                          If you have questions or need additional information, please feel free to contact our office.

                                                                                 Sincerely,



                                                                                 Hunter M. Klein


               HMK/ag




               440 Louisiana Street             Suite 1900      Houston, Texas 77002       (713) 654-9222         (713) 654-2155
Case 5:20-cv-00646 Document 1-3 Filed 05/29/20 Page 15 of 23
FILED
5/8/2020 3:24 PM              Case 5:20-cv-00646 Document 1-3 Filed 05/29/20 Page 16 of 23
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Irma Torres




                                                 A PROFESSIONAL CORPORATION
                                                 ATTORNEYS AND COUNSELORS
                                                 2001 BRYAN STREET, SUITE 1800
                                                      DALLAS, TEXAS 75201

               ALISA PERKINS                                                                Phone: (214) 880-1891
               aperkins@qslwm.com                                                             Fax: (214) 871-2111



                                                        May 8, 2020


               VIA TEXFILE
               Bexar County District Court
               Attn: Civil Records
               101 W. Nueva, Suite 217
               San Antonio, Texas 78205
                                      2020CI07043
                     Re:    Cause No. 2017-CI07043; San Antonio Aquarium, LLC vs. Atain Specialty
                            Insurance Company; in the 57th District Court of Bexar County, Texas

                Dear Clerk:

                     Please consider this our request for a copy of the Court’s case file / docket in the
               above-referenced matter.

                      The fee associated with this request will be paid electronically. Once ready,
               please email (or e-serve) the documents to me at aperkins@QSLWM.COM.

                     Thank you in advance for your assistance, and please call me directly should you
               have any questions or need any additional information.

                                                           Sincerely,
                                                           /s/ Alisa Perkins
                                                           Alisa Perkins
                                                           Legal Assistant

               /adp
FILED
5/22/2020 10:32 AM          Case   5:20-cv-00646 Document 1-3 Filed 05/29/20 Page 17 of 23
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Krystal Torres


                                                 CAUSE NO. 2020CI07043

             SAN ANTONIO AQUARIUM, LLC d/b/a                  §           IN THE DISTRICT COURT
             SAN ANTONIO AQUARIUM,                            §
                                                              §
                    Plaintiff,                                §
                                                              §
             v.                                               §           57TH JUDICIAL DISTRICT
                                                              §
             ATAIN SPECIALTY INSURANCE                        §
             COMPANY,                                         §
                                                              §
                    Defendant.                                §           BEXAR COUNTY, TEXAS


                            DEFENDANT ATAIN SPECIALTY INSURANCE COMPANY’S
                                          ORIGINAL ANSWER


             TO THE HONORABLE JUDGE OF SAID COURT:

                      COMES NOW Defendant Atain Specialty Insurance Company (“Atain”), Defendant in

             the above-styled and numbered cause, and hereby answers Plaintiff San Antonio Aquarium, LLC

             d/b/a San Antonio Aquarium’s (“Plaintiff”) Original Petition (the “Petition”) in this matter, and

             would respectfully show the Court as follows:

                                                              I.

                                                     GENERAL DENIAL

                      Atain denies each and every, all and singular, the material allegations contained in

             Plaintiff’s Petition and demands strict proof thereof.

                                                              II.

                                                  AFFIRMATIVE DEFENSES

                      1.      First Affirmative Defense: Plaintiff’s extra-contractual claims are barred by the

             applicable two-year statute of limitations pursuant to Tex. Ins. Code. § 541.162 and common law.

             Plaintiff’s claims accrued when Atain paid Plaintiff $165,893.55 on or about August 12, 2016,


             ATAIN’S ORIGINAL ANSWER                                                                     Page 1
             Case 5:20-cv-00646 Document 1-3 Filed 05/29/20 Page 18 of 23




which Plaintiff now alleges was insufficient for all covered damages under the Atain Policy.

Accordingly, Plaintiff’s claims are barred by the two-year statute of limitations as Plaintiff did not

file this lawsuit until April 13, 2020, well over two years from the date of accrual of its claims.

        2.      Second Affirmative Defense: On or about August 12, 2016, Plaintiff submitted a

sworn proof of loss to Atain claiming $165,893.55 owed under the Atain Policy. Shortly thereafter,

Atain provided Plaintiff with a check in the amount of $165,893.55, which Plaintiff accepted

without reservation. Pursuant to the doctrine of accord and satisfaction, Plaintiff agreed that this

amount was sufficient and acceptable, and Plaintiff is barred from now claiming otherwise.

        3.      Third Affirmative Defense: At all times relevant hereto, Atain acted reasonably

and in good faith in its dealings with Plaintiff.

        4.      Fourth Affirmative Defense: Atain conducted a reasonable investigation of

Plaintiff’s claim.

        5.      Fifth Affirmative Defense: The Atain Policy provides coverage only for direct

physical loss of or damage to Covered Property occurring during the Policy Period and caused by

a Covered Cause of Loss. See Atain Policy, BUILDING AND PERSONAL PROPERTY

COVERAGE FORM, para. A. Atain’s investigation of Plaintiff’s claim determined that certain

of Plaintiff’s property sustained minor direct physical loss or damage during the Policy Period

caused by a Covered Cause of Loss, and Atain paid Plaintiff all amounts owed under the Atain

Policy for such damage.

        4.      Sixth Affirmative Defense: The Atain Policy excludes coverage for damage that

occurred prior to inception of the policy. See Atain Policy, EXISTING DAMAGE EXCLUSION

ENDORSEMENT. Atain’s investigation of Plaintiff’s claim determined that Plaintiff’s property




ATAIN’S ORIGINAL ANSWER                                                                        Page 2
               Case 5:20-cv-00646 Document 1-3 Filed 05/29/20 Page 19 of 23




sustained damage prior to the inception of the policy. Such damage is not covered by the Atain

Policy.

          5.      Seventh Affirmative Defense: The Atain Policy excludes loss or damage caused

by or resulting from, among other things, wear and tear, decay, deterioration, settling and cracking.

See Atain Policy, CAUSES OF LOSS – SPECIAL FORM, para. B.2.d.(1), (2), and (4). Atain’s

investigation determined that certain claimed damage to Plaintiff’s property was caused by one or

more of these excluded causes. There is no coverage for such damage to Plaintiff’s property.

          6.      Eighth Affirmative Defense: The Atain Policy excludes loss or damage caused

by or resulting from continuous or repeated seepage or leakage of water occurring over a period

of 14 days or more. See Atain Policy, CAUSES OF LOSS – SPECIAL FORM, para. B.2.f. To

the extent it is determined that claimed damage to Plaintiff’s property resulted from such

continuous or repeated seepage or leakage of water, there is no coverage for such damage.

          7.      Ninth Affirmative Defense: The Atain Policy excludes loss or damage caused by

or resulting from faulty, inadequate, or defective construction, repairs, maintenance, or materials

used in repair. See Atain Policy, CAUSES OF LOSS – SPECIAL FORM, para. B.3.c.(2)-(4).

Atain’s investigation determined that certain claimed damage to Plaintiff’s property was caused

by one or more of these excluded causes. There is no coverage for such damage to Plaintiff’s

property.

          8.      Tenth Affirmative Defense: The Atain Policy excludes loss or damage caused by

or resulting from neglect of the insured to use all reasonable means to save and preserve property

from further damage at and after the time of loss. See Atain Policy, CAUSES OF LOSS –

SPECIAL FORM, para. B.2.m. Upon information and belief, no steps have been taken by




ATAIN’S ORIGINAL ANSWER                                                                       Page 3
                Case 5:20-cv-00646 Document 1-3 Filed 05/29/20 Page 20 of 23




Plaintiff to save and preserve its property from further damage at and after the time of loss. There

is no coverage for loss or damage under these circumstances.

          9.       Eleventh Affirmative Defense: The Atain Policy requires as a condition precedent

to coverage that all reasonable steps be taken to protect Covered Property from further damage.

See Atain Policy, BUILDING AND PERSONAL PROPERTY COVERAGE FORM, para.

E.3.a.(4). Upon information and belief, no steps have been taken to protect Plaintiff’s property

from further damage after the time of loss. The failure to do so negates coverage under the Atain

Policy.

          10.      Twelfth Affirmative Defense: The Atain Policy requires that the insured provide

notice of its intention to repair or replace damaged property within 180 days of loss in order to be

entitled to recover replacements costs.       See Atain Policy, BUILDING AND PERSONAL

PROPERTY COVERAGE FORM, para. G.3.c. Plaintiff did not provide notice of its intent to

repair or replace damaged property within 180 days of loss. Accordingly, Plaintiff is not entitled

to recover replacement costs.

          11.      Thirteenth Affirmative Defense: The Atain Policy requires that replacement

costs are not payable until lost or damaged property is actually repaired or replaced, and unless the

repairs or replacement are made as soon as reasonably possible after the loss or damage. See Atain

Policy, BUILDING AND PERSONAL PROPERTY COVERAGE FORM, para. G.3.d. To

the extent it is determined that any allegedly lost or damaged property has not been repaired or

replaced, or that such repairs or replacement were not made as soon as reasonably possible after

the loss or damage, there is no coverage for replacement costs under the Atain Policy.

          12.      Fourteenth Affirmative Defense: Plaintiff was required to maintain coverage

totaling at least 80% of the replacement value of its property. See Atain Policy, BUSINESS AND




ATAIN’S ORIGINAL ANSWER                                                                       Page 4
             Case 5:20-cv-00646 Document 1-3 Filed 05/29/20 Page 21 of 23




PERSONAL PROPERTY COVERAGE FORM, para. F.1. Plaintiff failed to do so and was,

therefore, underinsured. Accordingly, any claim for replacement costs is subject to a coinsurance

penalty of approximately 21.1%.

       13.      Fifteenth Affirmative Defense: Plaintiff was required as a condition to coverage

to allow Atain to inspect Plaintiff’s property and otherwise cooperate in the investigation of

Plaintiff’s Claim. See Atain Policy, BUSINESS AND PERSONAL PROPERTY COVERAGE

FORM, paras. E.3.a.(6) and E.3.a.(8). Plaintiff’s failure to respond to Atain’s request to inspect

Plaintiff’s property breached these conditions and negates any coverage under the Atain Policy.

       14.      Sixteenth Affirmative Defense: Plaintiff was required as a condition to coverage

to allow Atain to examine a representative of Plaintiff under oath. See Atain Policy, BUSINESS

AND PERSONAL PROPERTY COVERAGE FORM, para. E.3.b. Plaintiff’s failure to

respond to Atain’s request to examine Plaintiff’s representative under oath breached this condition

and negated any coverage under the Atain Policy.

       15.      Seventeenth Affirmative Defense: Atain’s liability, if any, may be limited,

barred, or reduced to the extent other insurance contracts may respond to the alleged losses and

damages claimed in this case.

       16.      Eighteenth Affirmative Defense: Atain, without admitting any liability and

expressly denying all liability, pleads its entitlement to an offset and/or credit for any payment or

other consideration received by Plaintiff from any source, including Atain, for the alleged losses

and damages.

       17.      To the extent any affirmative defenses pleaded herein are contradictory, mutually

exclusive, or otherwise inconsistent, Atain pleads such contradictory, mutually exclusive, or

inconsistent affirmative defenses in the alternative.




ATAIN’S ORIGINAL ANSWER                                                                       Page 5
              Case 5:20-cv-00646 Document 1-3 Filed 05/29/20 Page 22 of 23




        18.      Atain’s liability, if any, may be limited, barred, or reduced, in whole or in part, due

to additional affirmative defenses that cannot now be articulated by Atain. Accordingly, Atain

reserves its right to supplement this answer and raise affirmative defenses as may become

applicable upon further amplification of Plaintiff’s claims and discovery of information presently

unknown to Atain.

                                                  III.

                                                PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendant Atain Specialty Insurance

Company prays that Plaintiff takes nothing by this suit, and for such other and further relief, at law

or in equity, to which it is justly entitled.

                                                         Respectfully submitted,

                                                         /s/ Michael D. Feiler
                                                         MICHAEL D. FEILER
                                                         State Bar No. 24055475
                                                         mfeiler@qslwm.com
                                                         MATT R. PICKELMAN
                                                         State Bar No. 24013328
                                                         mpickelman@qslwm.com
                                                         JONATHAN A. LAUTIN
                                                         State Bar No. 24092669
                                                         jlautin@qslwm.com

                                                         QUILLING, SELANDER, LOWNDS,
                                                         WINSLETT & MOSER, P.C.
                                                         2001 Bryan Street, Suite 1800
                                                         Dallas, Texas 75201
                                                         (214) 871-2100 (Telephone)
                                                         (214) 871-2111 (Facsimile)

                                                         ATTORNEYS FOR DEFENDANT
                                                         ATAIN SPECIALTY INSURANCE
                                                         COMPANY




ATAIN’S ORIGINAL ANSWER                                                                          Page 6
          Case 5:20-cv-00646 Document 1-3 Filed 05/29/20 Page 23 of 23




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 22nd day of May 2020, a true and correct copy of the above and
foregoing was served upon all counsel of record in accordance with the Texas Rules of Civil
Procedure.



                                                    /s/ Jonathan A. Lautin
                                                    JONATHAN A. LAUTIN




ATAIN’S ORIGINAL ANSWER                                                                     Page 7
